SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Quarterly Information - ITR At June 30, 2014 and report on review of Quarterly Information (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index Report of Independent Registered Public Accounting Firm 3 Company Data / Share Capital Composition 5 Company Data / Cash Dividends 6 Individual Interim Accounting Information / Statement of Financial Position - Assets 7 Individual Interim Accounting Information / Statement of Financial Position - Liabilities 8 Individual Interim Accounting Information / Statement of Income 9 Individual Interim Accounting Information / Statement of Comprehensive Income 10 Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method 11 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 06/30/2014 12 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 06/30/2013 13 Individual Interim Accounting Information / Statement of Added Value 14 Consolidated Interim Accounting Information / Statement of Financial Position - Assets 15 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities 16 Consolidated Interim Accounting Information / Statement of Income 17 Consolidated Interim Accounting Information / Statement of Comprehensive Income 18 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 06/30/2014 20 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 06/30/2013 21 Consolidated Interim Accounting Information / Statement of Added Value 22 Notes to the financial statements 23 1. The Company and its operations 23 2. Basis of preparation of interim financial information 23 3. Basis of consolidation 23 4. Accounting policies 24 5. Cash and cash equivalents 24 6. Marketable securities 24 7. Trade and other receivables 25 8. Inventories 26 9. Disposal of assets and legal mergers 26 10. Investments 28 11. Property, plant and equipment 30 12. Intangible assets 31 13. Exploration for and evaluation of oil and gas reserves 32 14. Trade payables 33 15. Finance debt 34 16. Leases 37 17. Related parties 37 18. Provision for decommissioning costs 42 19. Taxes 43 20. Employee benefits (Post-Employment) 46 21. Shareholders’ equity 48 22. Sales revenues 49 23. Other operating expenses, net 49 24. Expenses by nature 50 25. Net finance income (expense) 50 26. Supplemental information on statement of cash flows 51 27. Segment information 52 28. Provisions for legal proceedings, contingent liabilities and contingent assets 56 29. Collateral in connection with concession agreements for petroleum exploration 60 30. Risk management 60 31. Fair value of financial assets and liabilities 64 32. Subsequent events 64 33. Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2013 and the interim statements as of June 30, 2014 66 Report of Independent Registered Public Accounting Firm (A free translation of the original in Portuguese) Report on review of quarterly information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form for the quarter ended June 30, 2014, comprising the balance sheet as at that date and the statements of income, comprehensive income, changes in equity and cash flows for the six months then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 (R1), Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 (R1) and International Accounting Standard IAS 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information. Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attent­ion that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2014. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Rio de Janeiro, August 8, 2014 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ Petróleo Brasileiro S.A. – Petrobras Company Data / Share Capital Composition Number of Shares (Thousand) Current Quarter 06/30/2014 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 5 Petróleo Brasileiro S.A. – Petrobras Company Data / Cash Dividends Event Approval Date Type Payment Begin Type of Shares Class of shares Dividends Per Share (Reais/Share) Board of Directors Meeting 02/25/2014 Interest on Shareholders' equity 04/25/2014 Preferred 0.96720 Board of Directors Meeting 02/25/2014 Interest on Shareholders' equity 04/25/2014 Common 0.52170 6 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2014 December 31, 2013 1 Total Assets 656,420,000 633,173,000 1.01 Current Assets 84,581,000 87,480,000 1.01.01 Cash and Cash Equivalents 6,945,000 7,917,000 1.01.02 Marketable securities 17,603,000 22,752,000 1.01.03 Trade Receivables, Net 19,115,000 16,301,000 1.01.04 Inventories 30,272,000 27,476,000 1.01.06 Recoverable Income Taxes 5,850,000 9,281,000 1.01.06.01 Current Recoverable Income Taxes 5,850,000 9,281,000 1.01.06.01.01 Current Income Tax and Social Contribution 992,000 1,468,000 1.01.06.01.02 Other Recoverable Taxes 4,858,000 7,813,000 1.01.08 Other Current Assets 4,796,000 3,753,000 1.01.08.01 Assets classified as held for sale 733,000 781,000 1.01.08.03 Others 4,063,000 2,972,000 1.01.08.03.01 Advances to Suppliers 1,402,000 1,407,000 1.01.08.03.02 Others 2,661,000 1,565,000 1.02 Non-Current Assets 571,839,000 545,693,000 1.02.01 Long-Term Receivables 25,562,000 26,330,000 1.02.01.01 Marketable securities measured at Fair Value 22,000 31,000 1.02.01.02 Marketable securities measured at Amortized Cost 234,000 226,000 1.02.01.03 Trade Receivables, Net 3,801,000 4,453,000 1.02.01.06 Deferred income Taxes 9,777,000 10,899,000 1.02.01.06.02 Deferred Taxes and contributions 9,777,000 10,899,000 1.02.01.09 Other Non-Current Assets 11,728,000 10,721,000 1.02.01.09.03 Advances to Suppliers 1,772,000 2,172,000 1.02.01.09.04 Judicial Deposits 5,301,000 4,826,000 1.02.01.09.05 Other Long-Term Assets 4,655,000 3,723,000 1.02.02 Investments 83,200,000 83,497,000 1.02.03 Property, Plant and Equipment 429,839,000 402,567,000 1.02.04 Intangible Assets 33,210,000 33,289,000 1.02.05 Deferred charges 28,000 10,000 7 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2014 December 31, 2013 2 Total Liabilities 656,420,000 633,173,000 2.01 Current Liabilities 84,139,000 102,049,000 2.01.01 Payroll, profit sharing and related charges 4,958,000 4,127,000 2.01.02 Trade Payables 28,972,000 25,961,000 2.01.04 Current debt and Finance Lease Obligations 36,453,000 48,411,000 2.01.04.01 Current debt 35,013,000 46,627,000 2.01.04.03 Finance Lease Obligations 1,440,000 1,784,000 2.01.05 Other Liabilities 11,911,000 21,730,000 2.01.05.02 Others 11,911,000 21,730,000 2.01.05.02.01 Dividends and interest on capital payable − 9,301,000 2.01.05.02.04 Other taxes 9,182,000 9,734,000 2.01.05.02.05 Other accounts payable 2,729,000 2,695,000 2.01.06 Provisions 1,845,000 1,820,000 2.01.06.02 Other Provisions 1,845,000 1,820,000 2.01.06.02.04 Pension and Medical Benefits 1,845,000 1,820,000 2.02 Non-Current Liabilities 211,430,000 182,984,000 2.02.01 Non-current debt and Finance Lease Obligations 135,208,000 111,696,000 2.02.01.01 Non-current debt 130,443,000 105,737,000 2.02.01.03 Finance Lease Obligations 4,765,000 5,959,000 2.02.03 Deferred Income Taxes 29,314,000 24,259,000 2.02.03.01 Deferred Income Tax and Social Contribution 29,314,000 24,259,000 2.02.04 Provisions 46,908,000 47,029,000 2.02.04.01 Provisions for legal proceedings (tax, labor, civil and pension) 2,726,000 2,280,000 2.02.04.02 Other Provisions 44,182,000 44,749,000 2.02.04.02.04 Pension and Medical Benefits 27,150,000 26,077,000 2.02.04.02.05 Provision for decommissioning costs 14,937,000 15,320,000 2.02.04.02.06 Other Provisions 2,095,000 3,352,000 2.03 Shareholders' Equity 360,851,000 348,140,000 2.03.01 Share Capital 205,432,000 205,411,000 2.03.02 Capital Reserves 967,000 1,048,000 2.03.04 Profit Reserves 148,904,000 148,925,000 2.03.05 Retained earnings 10,308,000 − 2.03.06 Accumulated other comprehensive income (4,760,000) (7,244,000) 8 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Income (R$ thousand) Account Code Account Description Current Quarter 04/01/2014 to 06/30/2014 Accumulated of the Current Year 01/01/2014 to 06/30/2014 Same Quarter of the Previous Year 04/01/2013 to 06/30/2013 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 3.01 Sales Revenues 66,015,000 129,665,000 57,706,000 114,630,000 3.02 Cost of Sales (51,372,000) (101,707,000) (43,778,000) (87,634,000) 3.03 Gross Profit 14,643,000 27,958,000 13,928,000 26,996,000 3.04 Operating Expenses / Income (8,108,000) (15,553,000) (4,875,000) (9,508,000) 3.04.01 Selling Expenses (3,374,000) (6,641,000) (3,157,000) (6,203,000) 3.04.02 General and Administrative Expenses (1,765,000) (3,552,000) (1,823,000) (3,505,000) 3.04.05 Other Operating Expenses (5,051,000) (11,568,000) (3,496,000) (7,353,000) 3.04.05.01 Other Taxes (209,000) (408,000) (89,000) (175,000) 3.04.05.02 Research and Development Expenses (592,000) (1,181,000) (583,000) (1,228,000) 3.04.05.03 Exploration Costs (1,656,000) (3,132,000) (1,146,000) (2,383,000) 3.04.05.04 Profit sharing (252,000) (533,000) (313,000) (690,000) 3.04.05.05 Other operating expenses, net (2,342,000) (6,314,000) (1,365,000) (2,877,000) 3.04.06 Share of profit / gains on interest in equity-accounted investments 2,082,000 6,208,000 3,601,000 7,553,000 3.05 Net income before financial results, profit sharing and income taxes 6,535,000 12,405,000 9,053,000 17,488,000 3.06 Finance income (expenses), net 157,000 612,000 (1,723,000) (521,000) 3.06.01 Finance Income 1,271,000 2,549,000 670,000 1,419,000 3.06.01.01 Finance Income 844,000 1,621,000 670,000 1,419,000 3.06.01.02 Foreign Exchange and Inflation Indexation Charges, Net 427,000 928,000 − − 3.06.02 Finance Expenses (1,114,000) (1,937,000) (2,393,000) (1,940,000) 3.06.02.01 Finance Expenses (1,114,000) (1,937,000) (426,000) (759,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net − − (1,967,000) (1,181,000) 3.07 Net Income Before Income Taxes 6,692,000 13,017,000 7,330,000 16,967,000 3.08 Income Tax and Social Contribution (1,752,000) (2,714,000) (1,164,000) (3,171,000) 3.08.02 Deferred (1,752,000) (2,714,000) (1,164,000) (3,171,000) 3.09 Net Income from Continuing Operations 4,940,000 10,303,000 6,166,000 13,796,000 3.11 Income / Loss for the Period 4,940,000 10,303,000 6,166,000 13,796,000 3.99 Basic Income per Share (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common 0.38000 0.79000 0.47000 1.06000 3.99.01.02 Preferred 0.38000 0.79000 0.47000 1.06000 3.99.02 Diluted Income per Share 3.99.02.01 Common 0.38000 0.79000 0.47000 1.06000 3.99.02.02 Preferred 0.38000 0.79000 0.47000 1.06000 9 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Comprehensive Income (R$ thousand) Account Code Account Description Current Quarter 04/01/2014 to 06/30/2014 Accumulated of the Current Year 01/01/2014 to 06/30/2014 Same Quarter of the Previous Year 04/01/2013 to 06/30/2013 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 4.01 Net Income for the Period 4,940,000 10,303,000 6,166,000 13,796,000 4.02 Other Comprehensive Income 1,236,000 2,489,000 (3,410,000) (3,806,000) 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity 2,768,000 6,488,000 (7,268,000) (7,268,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 274,000 697,000 − − 4.02.09 Deferred Income Tax and Social Contribution on Cash Flow Hedge (941,000) (2,206,000) 1,999,000 1,999,000 4.02.10 Share of Other Comprehensive Income of Equity-accounted Investments (865,000) (2,490,000) 1,859,000 1,463,000 4.03 Total Comprehensive Income for the Period 6,176,000 12,792,000 2,756,000 9,990,000 10 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 06/30/2014 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 6.01 Net cash provided by operating activities 10,101,000 23,197,000 6.01.01 Cash provided by operating activities 23,284,000 23,399,000 6.01.01.01 Net Income for the Period 10,303,000 13,796,000 6.01.01.03 Pension and medical benefits (actuarial expense) 1,953,000 2,523,000 6.01.01.04 Share of Profit of Equity-accounted Investments (6,208,000) (7,553,000) 6.01.01.05 Depreciation, Depletion and Amortization 10,992,000 9,784,000 6.01.01.06 Impairment charges on property, plant and equipment and other assets 317,000 130,000 6.01.01.07 Exploration expenditures written off 2,427,000 1,223,000 6.01.01.08 (Gains) / losses on disposal / write-offs of non-current assets, E&P areas returned and cancelled projects 69,000 64,000 6.01.01.09 Foreign Exchange variation, indexation and finance charges 717,000 261,000 6.01.01.10 Deferred income taxes, net 2,714,000 3,171,000 6.01.02 Decrease / (Increase) in assets / Increase/(Decrease) in liabilities (13,183,000) (202,000) 6.01.02.01 Trade and Other Receivables (2,846,000) 2,825,000 6.01.02.02 Inventories (3,107,000) (854,000) 6.01.02.03 Other Assets (3,406,000) (713,000) 6.01.02.04 Trade Payables (2,618,000) 380,000 6.01.02.05 Taxes payable (1,922,000) (1,883,000) 6.01.02.06 Pension and Medical Benefits (854,000) (738,000) 6.01.02.07 Other Liabilities 1,570,000 781,000 6.02 Net cash provided by (used in) investing activities (19,840,000) (50,395,000) 6.02.01 Capital expenditures (31,100,000) (29,923,000) 6.02.02 Investments in investees (2,335,000) (8,708,000) 6.02.03 Proceeds from disposal of assets (divestment) 893,000 − 6.02.04 Investments in marketable securities 6,080,000 (13,658,000) 6.02.05 Dividends Received 2,412,000 1,894,000 6.02.06 Cash and Cash Equivalents of Consolidated Companies previously accounted for by the equity method 4,210,000 − 6.03 Net cash provided by financing activities 8,767,000 37,159,000 6.03.02 Proceeds from long-term financing 42,514,000 84,905,000 6.03.03 Repayment of Principal (22,563,000) (43,363,000) 6.03.04 Repayment of Interest (2,453,000) (1,512,000) 6.03.05 Dividends paid (8,731,000) (2,871,000) 6.05 Net increase/ (decrease) in cash and cash equivalents (972,000) 9,961,000 6.05.01 Cash and cash equivalents at the beginning of the year 7,917,000 17,393,000 6.05.02 Cash and cash equivalents at the end of the period 6,945,000 27,354,000 11 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 06/30/2014 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the beginning of the period 205,411,000 1,048,000 148,925,000 − (7,244,000) 348,140,000 5.03 Adjusted Opening Balance 205,411,000 1,048,000 148,925,000 − (7,244,000) 348,140,000 5.04 Transactionswith owners 21,000 (81,000) (21,000) 5,000 (5,000) (81,000) 5.04.01 Capital Increases 21,000 − (21,000) − − − 5.04.08 Change in Interest in Subsidiaries − (81,000) − − − (81,000) 5.04.09 Realization of the Deemed Cost − − − 5,000 (5,000) − 5.05 Total of Comprehensive Income − − − 10,303,000 2,489,000 12,792,000 5.05.01 Net Income for the Period − − − 10,303,000 − 10,303,000 5.05.02 Other Comprehensive Income − 2,489,000 2,489,000 5.07 Balance at the end of the period 205,432,000 967,000 148,904,000 10,308,000 (4,760,000) 360,851,000 12 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 06/30/2013 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the beginning of the period 205,392,000 939,000 134,980,000 − 2,129,000 343,440,000 5.02 Prior period adjustments − − − (154,000) (14,505,000) (14,659,000) 5.03 Adjusted Opening Balance 205,392,000 939,000 134,980,000 (154,000) (12,376,000) 328,781,000 5.04 Transactionswith owners 19,000 50,000 (19,000) 5,000 (5,000) 50,000 5.04.01 Capital Increases 19,000 − (19,000) − − − 5.04.08 Change in Interest in Subsidiaries − 50,000 − − − 50,000 5.04.09 Realization of the Deemed Cost − − − 5,000 (5,000) − 5.05 Total of Comprehensive Income − − − 13,796,000 (3,806,000) 9,990,000 5.05.01 Net Income for the Period − − − 13,796,000 − 13,796,000 5.05.02 Other Comprehensive Income − (3,806,000) (3,806,000) 5.07 Balance at the end of the period 205,411,000 989,000 134,961,000 13,647,000 (16,187,000) 338,821,000 13 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 06/30/2014 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 7.01 Sales Revenues 199,990,000 179,177,000 7.01.01 Sales of Goods and Services 161,832,000 145,122,000 7.01.02 Other Revenues 4,043,000 2,965,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 34,301,000 31,086,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (186,000) 4,000 7.02 Inputs Acquired from Third Parties (111,597,000) (95,728,000) 7.02.01 Cost of Sales (57,917,000) (46,453,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (40,692,000) (38,528,000) 7.02.03 Impairment charges / reversals of Assets (317,000) (130,000) 7.02.04 Others (12,671,000) (10,617,000) 7.03 Gross Added Value 88,393,000 83,449,000 7.04 Retentions (10,992,000) (9,784,000) 7.04.01 Depreciation, Amortization and Depletion (10,992,000) (9,784,000) 7.05 Net Added Value Produced 77,401,000 73,665,000 7.06 Transferred Added Value 8,254,000 10,470,000 7.06.01 Share of Profit of Equity-accounted Investments 6,208,000 7,553,000 7.06.02 Finance Income 1,652,000 2,554,000 7.06.03 Others 394,000 363,000 7.07 Total Added Value to be Distributed 85,655,000 84,135,000 7.08 Distribution of Added Value 85,655,000 84,135,000 7.08.01 Employee compensation 13,196,000 10,423,000 7.08.01.01 Salaries 9,825,000 6,678,000 7.08.01.02 Fringe Benefits 2,839,000 3,271,000 7.08.01.03 Unemployment benefits (FGTS) 532,000 474,000 7.08.02 Taxes and contributions 40,669,000 39,292,000 7.08.02.01 Federal 27,012,000 26,509,000 7.08.02.02 State 13,543,000 12,726,000 7.08.02.03 Municipal 114,000 57,000 7.08.03 Return on third-party capital 21,487,000 20,624,000 7.08.03.01 Interest 5,038,000 5,765,000 7.08.03.02 Rental expenses 16,449,000 14,859,000 7.08.04 Return on Shareholders' Equity 10,303,000 13,796,000 7.08.04.03 Retained Earnings (losses) for The Period 10,303,000 13,796,000 14 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 06/30/2014 12/31/2013 1 Total Assets 800.370.000 752.967.000 1.01 Current Assets 144.270.000 123.351.000 1.01.01 Cash and Cash Equivalents 58.140.000 37.172.000 1.01.02 Marketable securities 8.236.000 9.101.000 1.01.03 Trade and Other Receivables 23.412.000 22.652.000 1.01.04 Inventories 37.408.000 33.324.000 1.01.06 Recoverable Income Taxes 8.344.000 11.646.000 1.01.06.01 Current Recoverable Income Taxes 8.344.000 11.646.000 1.01.06.01.01 Current Income Tax and Social Contribution 1.973.000 2.484.000 1.01.06.01.02 Other Recoverable Taxes 6.371.000 9.162.000 1.01.08 Other Current Assets 8.730.000 9.456.000 1.01.08.01 Assets classified as held for sale 4.223.000 5.638.000 1.01.08.03 Others 4.507.000 3.818.000 1.01.08.03.01 Advances to Suppliers 1.556.000 1.600.000 1.01.08.03.02 Others 2.951.000 2.218.000 1.02 Non-Current Assets 656.100.000 629.616.000 1.02.01 Long-Term Receivables 45.138.000 44.000.000 1.02.01.01 Marketable securitiess measured at Fair Value 22.000 31.000 1.02.01.02 Marketable securities measured at Amortized Cost 277.000 276.000 1.02.01.03 Trade and Other Receivables 12.660.000 10.616.000 1.02.01.06 Deferred Income Taxes 13.827.000 15.250.000 1.02.01.06.01 Deferred Income Tax and Social Contribution 2.377.000 2.647.000 1.02.01.06.02 Deferred Taxes and Contributions 11.450.000 12.603.000 1.02.01.09 Other Non-Current Assets 18.352.000 17.827.000 1.02.01.09.03 Advances to Suppliers 6.992.000 7.566.000 1.02.01.09.04 Judicial deposits 6.395.000 5.866.000 1.02.01.09.05 Other Long-Term Assets 4.965.000 4.395.000 1.02.02 Investments 15.669.000 15.615.000 1.02.03 Property, Plant and Equipment 559.335.000 533.880.000 1.02.04 Intangible Assets 35.958.000 36.121.000 15 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 06/30/2014 12/31/2013 2 Total Liabilities 800.370.000 752.967.000 2.01 Current Liabilities 75.256.000 82.525.000 2.01.01 Payroll, profit sharing and related charges 5.709.000 4.806.000 2.01.02 Trade Payables 27.551.000 27.922.000 2.01.03 Taxes 838.000 659.000 2.01.03.01 Federal Taxes 838.000 659.000 2.01.03.01.01 Income Tax and Social Contribution Payable 838.000 659.000 2.01.04 Current debt and Finance Lease Obligations 23.535.000 18.782.000 2.01.04.01 Current debt 23.495.000 18.744.000 2.01.04.03 Finance Lease Obligations 40.000 38.000 2.01.05 Other Liabilities 15.126.000 25.930.000 2.01.05.02 Others 15.126.000 25.930.000 2.01.05.02.01 Dividends and interest on capital payable − 9.301.000 2.01.05.02.04 Other Taxes 10.221.000 10.938.000 2.01.05.02.05 Other accounts payable 4.905.000 5.691.000 2.01.06 Provisions 1.909.000 1.912.000 2.01.06.02 Other Provisions 1.909.000 1.912.000 2.01.06.02.04 Pension and Medical Benefits 1.909.000 1.912.000 2.01.07 Liabilities associated with non-current Assets Held For Sale and Discontinued 588.000 2.514.000 2.01.07.01 Liabilities associated with Non-current Assets Held For Sale 588.000 2.514.000 2.02 Non-Current Liabilities 362.874.000 321.108.000 2.02.01 Non-current debt and Finance Lease Obligations 284.177.000 249.038.000 2.02.01.01 Non-Current debt 284.001.000 248.867.000 2.02.01.03 Finance Lease Obligations 176.000 171.000 2.02.03 Deferred Income Taxes 28.054.000 23.206.000 2.02.03.01 Deferred Income Tax and Social Contribution 28.054.000 23.206.000 2.02.04 Provisions 50.643.000 48.864.000 2.02.04.01 Provisions for legal proceedings (tax, labor, civil and pension) 3.327.000 2.918.000 2.02.04.02 Other Provisions 47.316.000 45.946.000 2.02.04.02.04 Pension and Medical Benefits 28.864.000 27.541.000 2.02.04.02.05 Provision for decommissioning costs 16.176.000 16.709.000 2.02.04.02.06 Other Provisions 2.276.000 1.696.000 2.03 Consolidated Shareholders' Equity 362.240.000 349.334.000 2.03.01 Share Capital 205.432.000 205.411.000 2.03.02 Capital Reserves 656.000 737.000 2.03.04 Profit Reserves 149.015.000 149.036.000 2.03.05 Retained earnings 10.357.000 − 2.03.06 Accumulated other comprehensive income (4.760.000) (7.244.000) 2.03.09 Non-controlling Interests 1.540.000 1.394.000 16 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2014 to 06/30/2014 Accumulated of the Current Year 01/01/2014 to 06/30/2014 Same Quarter of the Previous Year 04/01/2013 to 06/30/2013 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 3.01 Sales Revenues 82,298,000 163,843,000 73,626,000 146,162,000 3.02 Cost of Sales (63,283,000) (125,374,000) (54,919,000) (108,598,000) 3.03 Gross Profit 19,015,000 38,469,000 18,707,000 37,564,000 3.04 Operating Expenses / Income (10,208,000) (21,899,000) (7,211,000) (16,062,000) 3.04.01 Selling Expenses (2,772,000) (5,497,000) (2,552,000) (4,847,000) 3.04.02 General and Administrative Expenses (2,580,000) (5,140,000) (2,590,000) (5,060,000) 3.04.05 Other Operating Expenses (5,127,000) (12,055,000) (2,459,000) (6,701,000) 3.04.05.01 Other Taxes (313,000) (640,000) (249,000) (472,000) 3.04.05.02 Research and Development Expenses (601,000) (1,193,000) (594,000) (1,268,000) 3.04.05.03 Exploration Costs (1,803,000) (3,328,000) (1,207,000) (2,488,000) 3.04.05.04 Profit Sharing (312,000) (648,000) (235,000) (648,000) 3.04.05.05 Other Operating Expenses / Income, Net (2,098,000) (6,246,000) (174,000) (1,825,000) 3.04.06 Share of Profit in Equity-Accounted Investments 271,000 793,000 390,000 546,000 3.05 Net Income Before Financial Results and Income Taxes 8,807,000 16,570,000 11,496,000 21,502,000 3.06 Net Finance Income (Expense) (940,000) (1,114,000) (3,551,000) (2,161,000) 3.06.01 Finance Income 1,303,000 2,977,000 909,000 1,881,000 3.06.01.01 Finance Income 758,000 1,800,000 909,000 1,881,000 3.06.01.02 Foreign Exchange and Inflation Indexation Charges, Net 545,000 1,177,000 − − 3.06.02 Finance Expenses (2,243,000) (4,091,000) (4,460,000) (4,042,000) 3.06.02.01 Finance Expenses (2,243,000) (4,091,000) (1,280,000) (2,479,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net − − (3,180,000) (1,563,000) 3.07 Net Income Before Income Taxes 7,867,000 15,456,000 7,945,000 19,341,000 3.08 Income Tax and Social Contribution (2,676,000) (4,479,000) (2,266,000) (5,827,000) 3.08.01 Current (1,063,000) (2,183,000) (1,182,000) (2,621,000) 3.08.02 Deferred (1,613,000) (2,296,000) (1,084,000) (3,206,000) 3.09 Net Income from Continuing Operations 5,191,000 10,977,000 5,679,000 13,514,000 3.11 Consolidated Net Income / Loss for the Period 5,191,000 10,977,000 5,679,000 13,514,000 3.11.01 Attributable to Shareholders of Petrobras 4,959,000 10,352,000 6,201,000 13,894,000 3.11.02 Attributable to Non-controlling Interests 232,000 625,000 (522,000) (380,000) 3.99 Income per Share - (Reais / Share) − 3.99.01 Basic Income per Share − 3.99.01.01 Common 0.38000 0.79000 0.48000 1.07000 3.99.01.02 Preferred 0.38000 0.79000 0.48000 1.07000 3.99.02 Diluted Income per Share − 3.99.02.01 Common 0.38000 0.79000 0.48000 1.07000 3.99.02.02 Preferred 0.38000 0.79000 0.48000 1.07000 17 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2014 to 06/30/2014 Accumulated of the Current Year 01/01/2014 to 06/30/2014 Same Quarter of the Previous Year 04/01/2013 to 06/30/2013 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 4.01 Consolidated Net Income for the Period 5,192,000 10,977,000 5,679,000 13,514,000 4.02 Other Comprehensive Income 1,154,000 2,067,000 (3,273,000) (3,751,000) 4.02.01 Actuarial gains / (losses) on defined benefit pension plans (1,000) (1,000) (11,000) (11,000) 4.02.03 Cumulative translation adjustments (1,032,000) (3,145,000) 2,343,000 1,887,000 4.02.05 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Profit or Loss − − − (90,000) 4.02.06 Deferred income tax and social contribution on available-for-sale securities − − − 31,000 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity 2,884,000 6,780,000 (8,019,000) (7,975,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 301,000 772,000 10,000 8,000 4.02.09 Deferred income tax and social contribution on Unrealized gains / (losses) on cash flow hedge (1,082,000) (2,565,000) 2,714,000 2,714,000 4.02.10 Share of other comprehensive income of equity-accounted investments 84,000 226,000 (310,000) (315,000) 4.03 Total Comprehensive Income for the Period 6,346,000 13,044,000 2,406,000 9,763,000 4.03.01 Attributable to Shareholders of Petrobras 6,195,000 12,841,000 2,791,000 10,088,000 4.03.02 Attributable to Non-controlling Interests 151,000 203,000 (385,000) (325,000) 18 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 06/30/2014 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 6.01 Net cash provided by operating activities 23,714,000 31,076,000 6.01.01 Cash provided by operating activities 35,173,000 34,981,000 6.01.01.01 Net Income for the Period 10,352,000 13,894,000 6.01.01.02 Non-controlling Interests 625,000 (380,000) 6.01.01.03 Pension and medical benefits (actuarial expense) 2,252,000 2,775,000 6.01.01.04 Share of Profit of Equity-accounted Investments (793,000) (546,000) 6.01.01.05 Depreciation, Depletion and Amortization 14,833,000 13,366,000 6.01.01.06 Impairment charges on property, plant and equipment and other assets 473,000 471,000 6.01.01.07 Exploration expenditures written off 2,552,000 1,231,000 6.01.01.08 (Gains) / losses on disposal / write-offs of non-current assets, E&P areas returned and cancelled projects (313,000) (1,400,000) 6.01.01.09 Foreign exchange variation, indexation and finance charges 2,896,000 2,364,000 6.01.01.10 Deferred Income Tax, Net 2,296,000 3,206,000 6.01.02 Decrease / (Increase) in assets / Increase/(Decrease) in liabilities (11,459,000) (3,905,000) 6.01.02.01 Trade and Other Receivables (3,190,000) 777,000 6.01.02.02 Inventories (4,760,000) (1,637,000) 6.01.02.03 Other Assets (2,236,000) (339,000) 6.01.02.04 Trade Payables 157,000 (75,000) 6.01.02.05 Taxes payable (2,006,000) (2,493,000) 6.01.02.06 Pension and Medical Benefits (901,000) (787,000) 6.01.02.07 Other Liabilities 1,477,000 649,000 6.02 Net cash provided by (used in) investing activities (37,117,000) (38,664,000) 6.02.01 Capital Expenditrures (39,830,000) (41,610,000) 6.02.02 Investments in investees (288,000) (114,000) 6.02.03 Proceeds from disposal of assets (divestment) 1,054,000 3,192,000 6.02.04 Investments in marketable securities 1,306,000 (275,000) 6.02.05 Dividends Received 641,000 143,000 6.03 Net cash provided by financing activities 37,565,000 29,345,000 6.03.01 Non-controlling interests 1,000 (199,000) 6.03.02 Proceeds from long-term financing 64,026,000 61,150,000 6.03.03 Repayment of principal (11,068,000) (23,814,000) 6.03.04 Repayment of interest (6,663,000) (4,921,000) 6.03.05 Dividends paid (8,731,000) (2,871,000) 6.04 Effect of exchange rate changes on cash and cash equivalents (3,194,000) 1,865,000 6.05 Net increase/ (decrease) in cash and cash equivalents 20,968,000 23,622,000 6.05.01 Cash and cash equivalents at the beginning of the year 37,172,000 27,628,000 6.05.02 Cash and cash equivalents at the end of the period 58,140,000 51,250,000 19 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 06/30/2014 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the beginning of the period 205,411,000 737,000 149,036,000 − (7,244,000) 347,940,000 1,394,000 349,334,000 5.03 Adjusted Opening Balance 205,411,000 737,000 149,036,000 − (7,244,000) 347,940,000 1,394,000 349,334,000 5.04 Transactionswith owners 21,000 (81,000) (21,000) 5,000 (5,000) (81,000) (57,000) (138,000) 5.04.01 Capital Increases 21,000 − (21,000) − 5.04.06 Dividends − (56,000) (56,000) 5.04.08 Change in Interest in Subsidiaries − (81,000) − − − (81,000) (1,000) (82,000) 5.04.09 Realization of the Deemed Cost − − − 5,000 (5,000) − − − 5.05 Total of Comprehensive Income − − − 10,352,000 2,489,000 12,841,000 203,000 13,044,000 5.05.01 Net Income for the Period − − − 10,352,000 − 10,352,000 625,000 10,977,000 5.05.02 Other Comprehensive Income − 2,489,000 2,489,000 (422,000) 2,067,000 5.07 Balance at the end of the period 205,432,000 656,000 149,015,000 10,357,000 (4,760,000) 360,700,000 1,540,000 362,240,000 20 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 06/30/2013 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the beginning of the period 205,392,000 630,000 134,929,000 − 2,128,000 343,079,000 2,354,000 345,433,000 5.02 Prior period adjustments − − − (154,000) (14,504,000) (14,658,000) − (14,658,000) 5.03 Adjusted Opening Balance 205,392,000 630,000 134,929,000 (154,000) (12,376,000) 328,421,000 2,354,000 330,775,000 5.04 Transactionswith owners 19,000 48,000 (19,000) 5,000 (5,000) 48,000 (268,000) (220,000) 5.04.01 Capital Increases 19,000 − (19,000) − 5.04.08 Change in Interest in Subsidiaries − 48,000 − − − 48,000 (268,000) (220,000) 5.04.09 Realization of the Deemed Cost − − − 5,000 (5,000) − − − 5.05 Total of Comprehensive Income − − − 13,894,000 (3,806,000) 10,088,000 (325,000) 9,763,000 5.05.01 Net Income for the Period − − − 13,894,000 − 13,894,000 (380,000) 13,514,000 5.05.02 Other Comprehensive Income − (3,806,000) (3,806,000) 55,000 (3,751,000) 5.07 Balance at the end of the period 205,411,000 678,000 134,910,000 13,745,000 (16,187,000) 338,557,000 1,761,000 340,318,000 21 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 06/30/2014 Accumulated of the Previous Year 01/01/2013 to 06/30/2013 7.01 Sales Revenues 243,743,000 223,845,000 7.01.01 Sales of Goods and Services 198,256,000 178,477,000 7.01.02 Other Revenues 5,339,000 5,663,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 40,357,000 39,703,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (209,000) 2,000 7.02 Inputs Acquired from Third Parties (134,185,000) (117,154,000) 7.02.01 Cost of Sales (75,222,000) (59,529,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (44,968,000) (45,773,000) 7.02.03 Impairment charges / reversals of Assets (473,000) (471,000) 7.02.04 Others (13,522,000) (11,381,000) 7.03 Gross Added Value 109,558,000 106,691,000 7.04 Retentions (14,833,000) (13,366,000) 7.04.01 Depreciation, Amortization and Depletion (14,833,000) (13,366,000) 7.05 Net Added Value Produced 94,725,000 93,325,000 7.06 Transferred Added Value 2,735,000 2,431,000 7.06.01 Share of Profit of Equity-accounted Investments 793,000 546,000 7.06.02 Finance Income 1,800,000 1,881,000 7.06.03 Others 142,000 4,000 7.07 Total Added Value to be Distributed 97,460,000 95,756,000 7.08 Distribution of Added Value 97,460,000 95,756,000 7.08.01 Employee compensation 16,089,000 13,036,000 7.08.01.01 Salaries 11,940,000 8,743,000 7.08.01.02 Fringe Benefits 3,543,000 3,750,000 7.08.01.03 Unemployment benefits (FGTS) 606,000 543,000 7.08.02 Taxes and contributions 55,846,000 53,800,000 7.08.02.01 Federal 33,114,000 33,208,000 7.08.02.02 State 22,546,000 20,465,000 7.08.02.03 Municipal 186,000 127,000 7.08.03 Return on third-party capital 14,548,000 15,406,000 7.08.03.01 Interest 7,247,000 7,743,000 7.08.03.02 Rental expenses 7,301,000 7,663,000 7.08.04 Return on Shareholders' Equity 10,977,000 13,514,000 7.08.04.03 Retained Earnings (losses) for The Period 10,352,000 13,894,000 7.08.04.04 Non-controlling Interests 625,000 (380,000) 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information is being presented in accordance with IAS 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB) and also in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1). The individual interim financial information has been prepared and is being presented in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1) and does not differ from the consolidated information, except for the maintenance of the noncurrent deferred charges account, as established in CPC 43 (R1) – First-time adoption of Brazilian Accounting Pronouncements . The reconciliation between the parent company’s and the consolidated shareholders’ equity and net income is presented in Note 3.1. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported, and presents the consolidated information, considering Management’s understanding that the consolidated information provides a more comprehensive view of the Company’s financial position and operational performance, along with some individual information of the parent company. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2013, which include the full set of notes. This interim financial information was authorized for issue by the Company’s Board of Directors in a meeting held on August 8, 2014. Accounting estimates The preparation of the interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income tax and social contribution on net income (CSLL). Even though our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the six-month period ended June 30, 2014. The main disposal of assets and legal mergers are set out in note 9. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between shareholders’ equity and net income for the parent company and consolidated Shareholders' equity Net income Jan-Jun 2014 Jan-Jun 2013 Consolidated - IFRS 362,240 349,334 10,977 13,514 Non-controlling Interests (1,540) (1,394) (625) 380 Deferred Expenses, Net of Income Tax 151 200 (49) (98) Parent company - Brazilian Accounting Standards (CPC) 360,851 348,140 10,303 13,796 4. Accounting policies The same accounting policies and methods of computation were followed in these consolidated and individual interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2013. 5. Cash and cash equivalents Consolidated Cash at bank and in hand 1,309 2,227 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 7,640 8,182 Other investment funds 89 125 7,729 8,307 - Abroad 49,102 26,638 Total short-term financial investments 56,831 34,945 Total cash and cash equivalents 58,140 37,172 6. Marketable securities Consolidated Trading securities 8,223 9,085 Available-for-sale securities 29 39 Held-to-maturity securities 283 284 8,535 9,408 Current 8,236 9,101 Non-current 299 307 Trading securities refer mainly to investments in government bonds that have maturities of more than 90 days. These assets are classified as current assets due to the expectation of their realization in the short term. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Consolidated Trade receivables Third parties 22,647 23,067 Related parties (Note 17) Investees 2,063 1,542 Receivables from the electricity sector 7,256 5,050 Petroleum and alcohol accounts - Federal Government 839 836 Other receivables 6,671 6,066 39,476 36,561 Provision for impairment of trade receivables (3,404) (3,293) 36,072 33,268 Current 23,412 22,652 Non-current 12,660 10,616 Changes in the provision for impairment of trade receivables Consolidated Opening balance 3,293 2,967 Additions (*) (**) 288 470 Write-offs (*) (177) (144) Closing balance 3,404 3,293 Current 2,061 1,873 Non-current 1,343 1,420 (*) Includes foreign exchange differences arising from the translation of the provision for impairment of trade receivables of companies abroad. (**) Amounts recognized in profit or loss as selling expenses. Trade and other receivables overdue - Third parties Consolidated Up to 3 months 1,039 1,968 From 3 to 6 months 598 558 From 6 to 12 months 1,210 857 More than 12 months 4,688 3,974 7,535 7,357 As of June 30, 2014, the balance of trade and other receivables past due includes R$ 2,577 from Companhia de Gás do Amazonas - Cigás (R$ 1,597 as of December 31, 2013) related to natural gas sales in the state of Amazonas. Negotiation regarding payment of the receivables past due is underway. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 8. Inventories Consolidated Crude Oil 16,951 13,702 Oil Products 11,863 11,679 Intermediate products 2,288 2,165 Natural Gas and LNG (*) 1,204 939 Biofuels 526 370 Fertilizers 46 60 32,878 28,915 Materials, supplies and others 4,670 4,532 37,548 33,447 Current 37,408 33,324 Non-current 140 123 (*) Liquid Natural Gas Consolidated inventories are presented net of an R$ 86 allowance reducing inventories to net realizable value (R$ 205 as of December 31, 2013), mainly due to the volatility of international prices of crude oil and oil products. The amounts recognized in profit or loss, as other operating expenses are set out in note 23. A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 7,415 (R$ 6,972 as of December 31, 2013), as set out in note 20. 9. Disposal of assets and legal mergers Disposal of assets Brasil PCH On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. (which further assigned the sale and purchase contract to Chipley SP Participações) for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of its voting stock, for a consideration of R$ 650, excluding contractual price adjustments. On February 14, 2014, the remaining conditions precedent for this transaction were met and the disposal was concluded for a total amount of R$ 711, including contractual price adjustments. A gain of R$ 646 before taxes was recognized as other operating income (expenses). Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder, at a consideration of R$ 870, subject to price adjustment before the transaction is concluded. The transaction was approved in a Shareholders’ Extraordinary General Meeting held on September 30, 2013 and its conclusion is subject to certain conditions, including the approval by Conselho Administrativo de Defesa Econômica – CADE. Due to the pending conditions precedent for conclusion of this transaction, the assets and associated liabilities involved in this transaction were classified as held for sale. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIB BV), to Perenco Colombia Limited, for a consideration of U.S.$ 380 million, subject to price adjustment until the closing of the transaction . On April 30, 2014 the transaction was concluded, the respective assets and liabilities were transferred to Perenco and a US$ 101 million gain was recognized as other operating income. This gain is subject to price adjustment, as set out in the agreement. Petrobras Energia Peru. S.A. On November 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of Petrobras Energia Peru S.A. by Petrobras de Valores Internacional de España S.L. – PVIE and Petrobras International Braspetro B
